Citation Nr: 1618465	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to contaminated drinking water at Camp Lejeune.


REPRESENTATION

Appellant is represented by:  South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1972.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in November 2009, and the death certificate lists the cause of death as metastatic renal cell cancer.

2.  During his active military service, the Veteran was stationed at Camp Lejeune during the period of time when the water was contaminated.

3.  The probative evidence of record is at least in equipoise as to whether the Veteran's metastatic renal cell cancer was related to his active military service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks dependency and indemnity compensation (DIC) benefits as       the surviving spouse of the Veteran.  DIC benefits are payable to the surviving spouse, children, and parents of a veteran who dies from a service-connected or compensable disability.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  

The Veteran died in November 2009, and the death certificate lists the cause of death as metastatic renal cell cancer.  At the time of the Veteran's death, service connection was not in effect for any disability.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§  3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The appellant asserts that the Veteran's renal cell cancer was caused by exposure to trichloroethylene and other hazardous contaminates in the drinking water at Camp Lejeune.  Service personnel records confirm that the Veteran was stationed at Camp Lejeune for at least 30 days in October 1969, from May 1971 to September 1971, and between temporary duty assignments throughout 1970 and 1972.  

The Board notes that in April 2010, the Director of Compensation and Pension Service issued a Training Letter 10-03 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE)   or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The National Academy of Sciences' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by   the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

It is important to note that to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during          the period of water contamination developed a particular disease as a result of     that service.  Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence     of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of  an association.  These fourteen diseases include kidney cancer, renal toxicity, and hepatic steatosis.  See 38 U.S.C.A. § 1710(e) (West 2014); 38 C.F.R. § 17.400 (2015).  

In January 2013, VA obtained a medical opinion with respect to the issue of whether the Veteran's renal cell cancer was related to any exposures at Camp Lejeune.  The examiner indicated that the Veteran served at Camp Lejeune from May 1971 to September 1971 and after service, he attended four years of college and worked as a mortgage broker since 1977.  According to the examination   report, available treatment records revealed no information about smoking, alcohol consumption, or any other potential risk factors for cancer.  The examiner opined that "[i]t is less likely as not that the Veteran's renal cell cancer was caused by his exposure to contaminated water at Camp Lejeune."  The examiner explained that the Veteran was exposed to contaminated water at Camp Lejeune for a maximum  of five months and that the most comprehensive summation of studies of the cancer risks caused by those contaminants show only limited or suggestive evidence that renal cell cancers in humans is caused by them (National Research Council, 2009).  The examiner stated the studies included subjects exposed to high levels of those chemicals in their occupations, much higher than at Camp Lejeune, over long periods of time.

The Board assigns less probative value to the January 2013 VA medical opinion because the examiner underestimated the Veteran's length of service at Camp Lejeune.  Specifically, the examiner indicated that the Veteran only served at Camp Lejeune for "a maximum of five months" between May 1971 and September 1971.  However, as previously noted, the Veteran was also stationed at Camp Lejeune    for at least 30 days in October 1969 and returned to Camp Lejeune on multiple occasions between temporary duty assignments throughout 1970 and 1972.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).   

During a February 2016 hearing before the Board, the appellant testified that after the 2009 publication by the NRC, which the VA examiner relied upon in rendering the negative opinion, the Director of ATSDR publicly disagreed with the NRC's findings, particularly as they pertained to renal cell cancer.  In support of this, the appellant submitted an article referring to an October 2010 letter from the director of ATSDR in which the director clarified the agency's position that there "was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune."  The letter further stated that contrary to the NRC's conclusion that the mortality study and health survey/morbidity study lacked sufficient statistical power to produce useful scientific information or be definitive, a June 2008 ATSDR report indicated that "the studies would have sufficient power for the cancers of interest, in particular cancers associated with benzene, vinyl chloride, TCE or PCE exposure, such as kidney cancer."  The appellant also submitted several other articles and publications suggesting a link between exposure to TCE and the development of kidney cancer.  

In summary, the record shows that the Veteran served at Camp Lejeune for more than six months during the period of time when the water was contaminated.  Thereafter, the record contains no evidence of post-service occupational exposures or other risk factors for renal cancer.  Moreover, the appellant submitted numerous scientific studies suggesting a link between TCE exposure and the development of renal cancer.  Based on the foregoing, the Board finds that the evidence is at least in equipoise, and therefore, applying the benefit-of-the-doubt doctrine, service connection for the cause of the Veteran's death is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


